Citation Nr: 0606995	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  04-26 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

Entitlement to an increased disability evaluation for 
epilepsy, grand mal, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel






INTRODUCTION

The veteran served on active duty in the United States Navy 
from March 1952 to July 1953.  The veteran was discharged in 
July 1953 for medical reasons related to epilepsy. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which continued an evaluation for 
epilepsy, grand mal at 40 percent.  In June 2004, a decision 
review officer (DRO) reviewed the veteran's claim, and 
additional medical records subsequent to the June 2004 rating 
decision, and granted an increase in the disability rating to 
60 percent.  Therefore the issue in appellate status is 
whether the veteran is entitled to an evaluation of greater 
than 60 percent.


FINDING OF FACT

A preponderance of the evidence is against a finding that the 
veteran experiences at least 1 major seizure in 3 months over 
the past year or more than 10 minor seizures weekly.


CONCLUSION OF LAW

The criteria a disability rating in excess of 60 percent for 
epilepsy, grand mal have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.121, 4.124a, 
Diagnostic Codes 8910, 8911 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100 et seq. (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
II and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a letter dated June 2002, the RO notified the veteran and 
his representative of the VCAA and that VA would make 
reasonable efforts to help him obtain necessary evidence with 
regard to his claim but that he had to provide enough 
information so that VA could request the relevant records.  
VA also discussed the attempts already made to obtain 
relevant evidence with regard to his claim.  VA specifically 
stated in the June 2002 letter what medical evidence the 
veteran would need to submit to the RO to establish 
entitlement of his claim.  Further, the June 2002 letter 
notified the veteran of the opportunity to submit additional 
evidence in support of his claim.  VA obtained the veteran's 
VA medical records, and, at the veteran's request, obtained 
additional VA medical records for consideration during review 
of his claim by the DRO.

In addition, the RO issued a detailed statement of the case 
(SOC) in June 2004 in which the veteran and his 
representative were advised of all the pertinent laws and 
regulations regarding his claim, including the pertinent 
language from the duty-to-assist regulation codified at 
38 C.F.R. § 3.159.  See Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002).  Thus, assuming, without conceding, that 
the June 2002 letter notifying the veteran of the VCAA may 
not have technically informed him of each element of the 
VCAA, the veteran was nonetheless properly notified of all 
the provisions of the VCAA.  The Board finds that the 
notifications received by the veteran adequately complied 
with the VCAA and subsequent interpretive authority.  

The Board also notes that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini II, 18 Vet. 
App. at 119-120.  The Board finds in this case that the 
veteran has not been prejudiced by the timing of the notice.  
The content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), regarding VA's duty to notify.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  It appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  There is no contention that 
additional relevant records have not been obtained.  Indeed, 
neither the veteran nor his representative identified in the 
October 2004 appeal brief submitted to the Board, any 
additional evidence to submit.

Therefore, the Board finds that VA has satisfied its duty, 
under both the former law, the VCAA and substantive 
interpretive authority, to assist the veteran in apprising 
him as to the evidence needed, and in obtaining evidence 
pertaining to his claim, and the veteran has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for further 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203, 
207 (1999) (en banc), vacated on other grounds sub nom., 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b); Pelegrini II, 
18 Vet. App. at 121-122.  Any further attempts to assist the 
veteran in developing his claim at this stage of the 
proceeding would result in needless delay, and are thus 
unwarranted.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent, particularly, the veteran's VA outpatient 
treatment records and reports of his VA examinations.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on his 
behalf.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows or fails to show on each of the 
veteran's claims.  Dela Cruz v. Principi, 15 Vet. App. 143, 
148-149 (2001) (discussion of all evidence by Board not 
required when Board supports decision with thorough reasons 
and bases regarding relevant evidence).


Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.   38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. § 4.1 (2005).  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4 (2005).  
Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In this case, the veteran's service-connected epilepsy 
disability has been evaluated as 60 percent disabling under 
38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911.  A 60 
percent rating is warranted under this code when there is an 
average of at least 1 major seizure in four months during the 
preceding year, or 9 to 10 minor seizures weekly.  Further, 
an 80 percent rating is warranted when there is an average of 
at least 1 major seizure during the preceding 3 months during 
the preceding year, or more than 10 minor seizures weekly.  
As to frequency, competent, consistent lay testimony 
emphasizing convulsive and immediate post-convulsive 
characteristics may be accepted. 38 C.F.R. § 4.121 (2005).

A major seizure is characterized by generalized tonic-clonic 
convulsion with unconsciousness.  A minor seizure consists of 
a brief interruption in consciousness or conscious control 
associated with staring or rhythmic blinking of the eyes or 
nodding of the head, or sudden jerking movements of the arms, 
trunk, or head, or sudden loss of postural control.  38 
C.F.R. § 4.124a.  In the presence of major and minor 
seizures, the rating will be based on the predominant type of 
seizure.  Id. n. 2.

A September 2001 VA outpatient clinic report notes that the 
veteran had not had a seizure since his last clinic visit one 
year ago.  It was noted that his seizures were under control 
with Dilantin.  The veteran reported in December 2001 having 
had no seizures for at least two years.  His Dilantin levels 
were checked and the impressions included seizure disorder, 
stable on Dilantin.  

In March 2002, the veteran filed a claim for an increased 
rating.  On VA examination in September 2002, the veteran 
reported that he had been having two major seizures per week, 
consisting of loss of consciousness, tonic-clonic movement, 
urinary incontinence, and frothing at the mouth.  The veteran 
also reported having experienced body jerks and shaking 
episodes during which he retained consciousness and the 
ability to speak.  The assessment was seizure disorder, and 
the examiner opined that the veteran's seizures had grown 
worse over the previous four to five years.  

A March 2003 VA outpatient treatment report reflects that the 
veteran reported a general tonic clonic occurring once in 
February since September 2002.  A September 2003 report noted 
a general tonic clonic once in August, along with shaking 
episodes.  During this period, Dilantin checks were 
continued, medication levels were adjusted and the veteran 
was cautioned on following the medication regimen.    

There are major inconsistencies in the frequency of seizure 
activity reported by the veteran in the clinical record.  The 
Board finds the veteran's outpatient treatment records dated 
between September 2001 and September 2003 more credible than 
the history of seizures conveyed by the veteran during his 
September 2002 VA medical examination.  The outpatient 
records reflect treatment of the veteran when levels of 
medication were adjusted and it was in the veteran's best 
interest to frankly discuss the frequency and severity of 
seizure activity.  The veteran did not report nearly the 
frequency of seizure activity as that reported on the VA 
examination shortly after filing his claim for an increased 
rating.  The outpatient treatment reports demonstrate that 
the seizure disorder is primarily characterized by major 
seizures.  However, the 2001 outpatient treatment reports 
reflect only occasional seizure activity (less than once per 
year), and the 2003 reports reflect 2 major seizures during 
the one year period between September 2002 and September 
2003.  The frequency of seizure activity reported when the 
veteran is seeking treatment is not consistent with more than 
the currently assigned 60 percent rating for the veteran's 
epilepsy.  

Accordingly, the Board finds that the veteran's epilepsy, 
grand mal is properly evaluated at 60 percent disabling, and 
that the preponderance of evidence of record weighs against 
granting an evaluation greater than 60 percent.  As the 
preponderance of the evidence is against the claim, the 
doctrine of reasonable doubt is not for application.  See 38 
C.F.R. § 3.102 (2005).  


ORDER

Entitlement to an increased disability evaluation for 
epilepsy, grand mal, currently evaluated as 60 percent 
disabling, is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


